Exhibit 10.1

 

EXECUTION COPY

 

STIPULATION AND ORDER

 

This STIPULATION (the “Agreement”) is made and entered into as of July 28, 2010
by and among the following parties:

 

(a)                                  The Official Committee of Unsecured
Creditors of Station Casinos, Inc. (the “Committee”); and

 

(b)                                 Station Casinos, Inc. (“SCI” or “Opco”) and
FCP Propco, LLC (collectively, the “Debtor Parties”).

 

RECITALS

 

WHEREAS, on December 28, 2010, the Committee filed its Motion of the Official
Committee of Unsecured Creditors of Station Casinos, Inc., et. al., Pursuant to
11 U.S.C. §§ 105(a), 503(b), 1103(c), and 1109(b), for Entry of an Order
Granting Leave, Standing, and Authority to Prosecute and, if Appropriate, Settle
Causes of Action on Behalf of the Debtors Estates [Docket No. 738]
(collectively, with the Standing Supplement (as defined below), the “Standing
Motion”);

 

WHEREAS, on July 14, 2010 the Bankruptcy Court approved [Docket No. 1778], the
Second Amended and Restated Master Lease Compromise Agreement (2d Revised),
which provides, inter alia, for pre-confirmation transition assistance in aid
of, and to facilitate, the transactions contemplated in the Plan (as defined
below) (the “Second Amended MLCA”);

 

WHEREAS, on June 8, 2010, the Committee filed a notice of appeal of the Bid
Procedures Order (as defined in the Plan) [Docket No. 1583] (the “Bidding
Procedures Appeal”);

 

WHEREAS, on June 15, 2010, the Debtors(1) filed their Joint Chapter 11 Plan of
Reorganization for Station Casinos, Inc. and its Affiliated Debtors (Dated
June 15, 2010) [Docket No. 1629-1], as amended on July 13, 2010 [Docket
No. 1771-1], (the “Plan”) and their Disclosure Statement to Accompany Joint
Chapter 11 Plan of Reorganization for Station Casinos, Inc. and its Affiliated
Debtors (Dated June 15, 2010) [Docket No. 1630-1], as amended on July 14, 2010
[Docket No. 1774-1], (the “Disclosure Statement”), and on July 8, 2010 the
Committee filed its objection to the Debtors’ motion to approve the Disclosure
Statement [Docket No. 1730] (collectively, the “Disclosure Statement
Objection”);

 

WHEREAS, on July 15, 2010, the Committee filed a notice of appeal of the Second
Amended MLCA [Docket No. 1784] (the “Second Amended MLCA Appeal”);

 

WHEREAS, the summary of terms annexed hereto as Attachment 1 sets forth the
material terms of the settlement of various issues among the parties thereto,
including the distribution of certain interests in the entities formed as part
of the transactions contemplated in

 

--------------------------------------------------------------------------------

(1)                                  Unless otherwise indicated, capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
them in the Term Sheet.

 

--------------------------------------------------------------------------------


 

the Plan to the Opco Unsecured Creditors (as such summary of terms may be
amended from time to time in accordance with the terms of this Agreement and
including all exhibits, the “Term Sheet”); and

 

WHEREAS, in furtherance of confirmation of the Plan (as amended to incorporate
the terms of the Term Sheet, the “Amended Plan”), the Parties hereby agree and
stipulate as follows.

 

AGREEMENT

 

1.                                      Committee Obligations

 

The Committee hereby agrees that it will:

 

(a)                      cease and desist, and seek appropriate stays of, all
litigation activity of any kind or description (including, without limitation,
with respect to any and all Going Private Transaction Causes of Action (as
defined in the Plan) or any other claims relating to, or arising out of,
directly or indirectly, the Going Private Transaction (as defined in the Plan))
and related pleadings (including any pending appeals) involving any Debtor Party
or any affiliate thereof, FG, the Propco Lenders, Deutsche Bank Trust Company
Americas, Deutsche Bank Securities and J.P. Morgan Securities Inc., J.P. Morgan
Chase Bank N.A., Frank J. Fertitta III, Lorenzo J. Fertitta or the lenders under
the Prepetition Mezzanine Loans (as such term is defined in the Plan) and to
refrain from hereafter engaging in any such litigation activity (including
appeals) and/or filing any related pleadings in the Chapter 11 Cases or in any
other matter relating, directly or indirectly, thereto (whether such matter is
before the Bankruptcy Court or otherwise), including, without limitation, the
Standing Motion, the Bidding Procedures Appeal, the Disclosure Statement
Objection, and any pleadings or appeals related to the Second Amended MLCA
(provided that the Committee may take only those actions necessary in order to
preserve or perfect the Second Amended MLCA Appeal, including the filing of the
designation of the record on appeal and the statement of the issues to be
presented) (collectively, the “Litigation Actions”);

 

(b)                     upon the occurrence of the Effective Date (as defined in
the Plan), withdraw each and every Litigation Action with prejudice and file
appropriate dismissals for any and all Litigation Action (including, without
limitation, with respect to any and all appeal rights the Committee may have
been permitted to preserve or perfect pursuant to Section 1(a)); and

 

(c)                      provide a letter for inclusion in the plan solicitation
materials (or statement to be included in the Disclosure Statement) from the
Committee recommending that all Opco Unsecured Creditors vote to accept the
Amended Plan in form and substance reasonably acceptable to the Debtors, FG and
the Propco Lenders.

 

2.                                      Termination.

 

(a)                      The Committee may terminate this Agreement by providing
two (2) business days advance written notice to the Debtors, the Propco Lenders,
FG and the Put Purchasers if the Committee determines that its fiduciary duties
require it to act or refrain from acting contrary to its obligations under this
Agreement, provided that the failure to obtain class

 

2

--------------------------------------------------------------------------------


 

acceptance of one or more classes of Opco Unsecured Creditors shall not be a
basis to terminate this Agreement on fiduciary duty or any other grounds.

 

(b)                     The Debtors may terminate this Agreement by providing
two (2) business days advance notice to the Committee, the Propco Lenders, FG
and the Put Purchasers if the Committee breaches its obligations under this
Agreement.

 

(c)                      Except as provided in Section 3(b) below, this
Agreement shall terminate, without notice, if any condition set forth in the
Term Sheet is not satisfied in accordance with its terms unless otherwise waived
by mutual agreement of the Committee, the Debtors, FG and the Propco Lenders.

 

3.                                      Effect of Termination and Certain Other
Events.

 

The Parties hereby acknowledge and agree that:

 

(a)                      in the event this Agreement is terminated, the Debtors
shall modify the Amended Plan (as amended to reflect the Term Sheet) to
eliminate all consideration being offered to the Opco Unsecured Creditors as
specified in the Term Sheet; and

 

(b)                     this Agreement shall not terminate as a result of the
Propco Commitment having been terminated, the failure of the Put Purchasers to
satisfy any condition or obligation specified in the Term Sheet relating to the
Propco Commitment or the Support Agreement having been terminated, it being
understood and agreed that in the event that any of the foregoing events occurs,
so long as this Agreement remains in effect and the Debtor Parties have
determined not to effect the rights offering (and subject to the satisfaction of
the conditions contained in the Term Sheet that do not relate to the Propco
Commitment, the Support Agreement or the obligations of the Put Parties), the
Amended Plan shall be modified to eliminate the rights offering specified in the
Term Sheet but shall continue to provide for distribution of New Propco Holdco
Warrants to Opco Unsecured Creditors (on the terms specified in the Term Sheet)
and the Committee shall continue to support confirmation of the Amended Plan as
so modified, including the settlement of the Going Private Transaction Causes of
Action and the releases as currently provided in the Plan.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have entered into this Agreement on the day and
year first above written.

 

 

The Official Committee of Unsecured Creditors of Station Casinos, Inc.

 

 

 

By:

/s/ Bonnie Steingart

 

 

 

Name:

Bonnie Steingart

 

 

 

Title:

Counsel to Official Committee of Unsecured Creditors

 

 

 

 

 

Station Casinos, Inc.

 

 

 

By:

/s/ Richard J. Haskins

 

 

 

Name:

Richard J. Haskins

 

 

 

Title:

Secretary

 

 

 

 

 

FCP Propco, LLC

 

 

 

By:

/s/ Frank J. Fertitta III

 

 

 

Name:

Frank J. Fertitta III

 

 

 

Title:

Authorized Signatory

 

SO ORDERED,

 

 

 

Hon. Gregg W. Zive

 

 

United States Bankruptcy Judge

 

 

--------------------------------------------------------------------------------


 

Attachment 1

TERM SHEET

 

--------------------------------------------------------------------------------


 

July 28, 2010

STRICTLY CONFIDENTIAL

 

- FOR DISCUSSION AND SETTLEMENT PURPOSES ONLY -

- PREPARED AT THE REQUEST AND DIRECTION OF COUNSEL -

-SUBJECT TO RULE 408-

 

New Propco Holdco

 

Summary of Terms

 

Set forth below is a summary of certain material terms of the possible
investment to be made by the Opco Unsecured Creditors (as such term is defined
below) in New Propco Holdco (as such term is defined below).  This summary of
terms does not purport to identify all material terms and conditions of any
possible investment or restructuring transaction. This summary of terms does not
constitute (nor shall it be construed as) an offer with respect to any
securities or a solicitation of acceptances or rejections as to any plan of
reorganization, it being understood that such offer or solicitation, if any,
shall only be made in compliance with applicable provisions of securities and
bankruptcy law.

 

Key Parties

 

“Debtors”: Station Casinos, Inc. (“Opco”) and its subsidiaries and affiliates
identified in footnote 1 below, collectively.(1)

 

 

 

 

 

“FG”: Fertitta Gaming LLC.

 

 

 

 

 

“FG/Propco Lenders”: FG and the Propco Lenders (as such term is defined below),
collectively.

 

 

 

 

 

“Propco Lenders”: German American Capital Corporation and JPMorgan Chase Bank,
N.A. in their respective capacities as lenders under the Amended and Restated
Loan and Security Agreement, dated as of March 19, 2008.

 

 

 

 

 

“Put Parties”: Entities affiliated with Fidelity Management & Research Company,
Oaktree Capital Management, L.P. and Serengeti Asset Management, L.P. reasonably
acceptable to the Debtors, FG and Propco Lenders.(2)

 

 

 

 

 

“UCC”: Opco Official Committee of Unsecured Creditors.

 

 

 

New Propco Holdco Warrants

 

In General: Subject to the conditions and other limitations set forth herein,
the issuance to Opco for distribution to the unsecured creditors of Opco
(collectively, the “Opco Unsecured Creditors”) through a newly organized
corporation or limited liability company taxable as a corporation (“Blockerco”)
of warrants (the “New Propco Holdco Warrants”) exercisable

 

--------------------------------------------------------------------------------

(1)  FCP Holding, Inc., FCP Voteco, LLC, Fertitta Partners LLC, Northern NV
Acquisitions, LLC, Reno Land Holdings, LLC, River Central, LLC, Tropicana
Station, LLC, GV Ranch Station, Inc., FCP Propco, LLC (“FCP Propco”), FCP MezzCo
Parent, LLC, FCP MezzCo Parent Sub, LLC, FCP MezzCo Borrower I, LLC, FCP MezzCo
Borrower II, LLC, FCP MezzCo Borrower III, LLC, FCP MezzCo Borrower IV, LLC, FCP
MezzCo Borrower V, LLC, FCP MezzCo Borrower VI, LLC and FCP MezzCo Borrower VII,
LLC.

 

(2)    It is understood that representatives of Fidelity Management and Research
Company and Serengeti Asset Management, L.P. are on the UCC and therefore may,
in their capacities as members of the UCC, have fiduciary duties to the Opco
Unsecured Creditors. Nothing in this summary of terms (or the agreements
contemplated hereby) shall prohibit or limit the ability of such members of the
UCC, in their respective capacities as such, to act on matters before the UCC in
accordance with such fiduciary duties; provided, however, that the existence of
such fiduciary duties shall not permit such members to act, in their individual
capacities, in a manner that is inconsistent with their obligations in this
summary of terms (or the agreements contemplated hereby).

 

--------------------------------------------------------------------------------


 

 

 

by holders indirectly through Blockerco for equity interests in the entity (“New
Propco Holdco”) formed to hold the non-voting interests issued by New Propco (as
such term is defined in the Plan)(3), other than (i) the holders of Master Lease
Rejection Damage Claims (as such term is defined in the Plan) and (ii) the
Mortgage Lenders as holders of claims in Class S.7 (4) in connection with the
Joint Chapter 11 Plan of Reorganization filed by Opco, FCP Propco, LLC and the
other Debtors on June 15, 2010 or a Propco-only plan (alternatively and without
differentiation, and as amended from time, the “Plan”). Certain terms and
provisions relating to Blockerco and the representations and warranties to be
made by the owners of Blockerco and various provisions relating thereto are set
forth in Exhibit A hereto. For purposes hereof, references to ownership of New
Propco Holdco Warrants and purchase or ownership of New Propco Holdco Equity
shall mean purchase or ownership by the Opco Unsecured Creditors through
Blockerco. The Debtors shall amend the Plan to provide that Opco Secured Lenders
that vote in favor of the Plan will not have the right as Opco Unsecured
Creditors to receive New Propco Holdco Warrants or to purchase New Propco Holdco
Equity as provided herein.

 

 

 

 

 

Amount: Exercisable for 2.5% of the total equity of New Propco Holdco, subject
to adjustment as described under “Other Terms.”

 

 

 

 

 

Exercise Price: During the first two years after the Effective Date (as such
term is defined in the Plan, the “Effective Date”), the product of (A) 2.5 times
(B) the per unit value of equity interests in New Propco Holdco issued under the
Plan (with the total value of such equity interests under the Plan being the sum
of (i) the amount of $200 million plus the amount of any additional equity
issued or capital contributions made as of the Effective Date, excluding the
contribution of the New Propco Acquired Assets, as defined in the Plan, and
(ii) the amount of any reduction in the debt agreed to by the Propco Lenders
(with the consent of the Debtors and FG and approval, if required, of the
Bankruptcy Court) in exchange for New Propco Holdco

 

--------------------------------------------------------------------------------

(3)    It is contemplated that the New Propco Holdco Warrants would be issued
through the Blockerco structure in connection with the Plan to all of the Opco
Unsecured Creditors in a transaction exempt from the securities laws pursuant to
Section 1145 of the Bankruptcy Code.  There may be more than one (but not more
than five) Blockerco entities (each of which shall be considered “Blockerco”
hereunder) established if reasonably requested by the holders of a majority of
the shares issued by all of the Blockerco entities.  The holders of a majority
of Blockerco shares shall control Blockerco, including the right to design and
control tax mitigation techniques at Blockerco (the costs of which shall be
borne by the shareholders of Blockerco) that do not adversely affect New Propco
Holdco or its equityholders (except for adverse effects that are clearly de
minimis).  The New Propco Holdco Equity (as such term is defined below) would be
issued only to Accredited Investors in all cases.

 

(4)  It is understood that certain Opco Unsecured Creditors may request to
structure their investments in a manner which complies with applicable Nevada
gaming regulations for investments of this type.  The parties intend to use
reasonable efforts to accommodate such requests to the extent reasonably
practicable.

 

2

--------------------------------------------------------------------------------


 

 

 

Equity, the “Plan Value”), with such price thereafter increasing by 15% per year
in each of years 3, 4, 5, 6 and 7 following the Effective Date; provided, that
the exercise price may be adjusted as may be reasonably necessary in the
discretion of the Debtors, FG or the Propco Lenders to satisfy the Tax Condition
(as defined below).

 

 

 

 

 

Allocation: The allocation by Blockerco of New Propco Holdco Warrants among the
classes or categories, as the case may be, of Opco Unsecured Creditors shall be
effected on a pro rata basis in proportion to allowed unsecured claims, subject,
in each case, to any applicable contractual subordination arrangements except to
the extent the parties otherwise agree and such agreement is reflected in the
Plan and approved by the Bankruptcy Court.

 

 

 

 

 

Treatment in Forced Exercise: In the case that the New Propco Holdco Warrants
are subject to any forced exercise provision as part of a capital raise or
similar transaction, the sole consequence to the nonexercising holders would be
the termination of such warrants.

 

 

 

 

 

Other Terms: Additional terms (including those relating to dilution)
substantially similar to the terms provided for “Lender Warrants” referred to in
Annex 3 to the Opco and FCP Propco Restructuring Term Sheet, dated March 24,
2010 (the “Propco Term Sheet”), except that future equity issuances by New
Propco Holdco the proceeds of which are utilized to fund the acquisition of the
New Opco Acquired Assets (as such term is defined in the Plan), and issuances of
equity pursuant to conversion or exchange rights relating to debt securities the
proceeds of which are utilized for such purpose, each shall not have a dilutive
effect on the New Propco Holdco Warrants.

 

 

 

New Propco Holdco Investment Right

 

In General: In connection with the Plan and subject to the conditions and other
limitations set forth herein, each Opco Unsecured Creditor that is an
“accredited investor” (“Accredited Investor”) as such term is defined in
Regulation D promulgated under the Securities Act of 1933, as amended, shall be
entitled to participate in a rights offering through Blockerco (the “Propco
Rights Offering”) pursuant to which it may subscribe for and purchase through
Blockerco equity interests issued by New Propco Holdco (the “New Propco Holdco
Equity”).

 

 

 

 

 

Amount: $35.3 million in New Propco Holdco Equity (unless such amount is
increased in accordance with the terms set forth below in this sub-section or
under the caption entitled “Effect of Subsequent Equity Offerings”), which
amount represents approximately 15% of the equity interests in New Propco

 

3

--------------------------------------------------------------------------------


 

 

 

Holdco.(5)

 

 

 

 

 

Allocation: The opportunity to purchase New Propco Holdco Equity through
Blockerco shall be allocated among the classes or categories, as the case may
be, of Opco Unsecured Creditors on a pro rata basis in proportion to allowed
unsecured claims (but with a minimum purchase being $250,000), subject, in each
case, to any applicable contractual subordination arrangements except to the
extent the parties otherwise agree and such agreement is reflected in the Plan
and approved by the Bankruptcy Court; provided, that the Put Parties (so long as
they hold at least 40% in aggregate principal amount of the unsecured senior
notes of Opco) shall have the right to purchase at least one-half of the New
Propco Holdco Equity available in the Propco Rights Offering (which equity shall
be allocated among the Put Parties as they shall mutually agree).

 

 

 

 

 

Put Condition: The Propco Rights Offering shall only be available if the Put
Parties have duly executed and delivered by July 29, 2010 (the “Commitment
Submission Deadline”) a firm and irrevocable put commitment (the “Propco
Commitment”), in form and substance acceptable to the Put Parties, Debtors and
FG/Propco Lenders, to purchase through Blockerco $35.3 million of New Propco
Holdco Equity which the Opco Unsecured Creditors or Put Parties are contemplated
to be entitled to subscribe for hereunder as provided under “New Propco Holdco
Investment Right—Amount” (the “Committed Propco Amount”) and which is not so
purchased by the Opco Unsecured Creditors or the Put Parties pursuant to the
proviso under “New Propco Holdco Investment Right—Allocation.” As used herein,
the term “Commitment Percentage” shall mean 15%.

 

 

 

 

 

The Propco Commitment shall also cover the amount (the “Upsizing Committed
Amount”) up to a maximum of $100 million (i.e., up to a maximum of $64.7 million
in addition to the original $35.3 million, the “Cap”) of New Propco Holdco
Equity the Put Parties will irrevocably commit to purchase through Blockerco (to
the extent not purchased by Opco Unsecured Creditors or by the Put Parties
pursuant to the proviso under “New Propco Holdco Investment Right—Allocation”)
in the event that any Acquisition or Additional Equity Issuance (in each case as
such terms are defined below, with any equity raises to fund any Acquisition or
any Additional Equity Issuances being collectively referred to as “Equity
Raises”) is consummated. The Upsizing Committed Amount shall be expressed as the
Commitment Percentage of any Equity Raises, it being understood that no

 

--------------------------------------------------------------------------------

(5)  Investment percentages contained throughout this summary of terms are
predicated upon, and subject to, $200 million initial valuation, as may be
adjusted for additional capital contributions to or new equity raised at New
Propco Holdco prior to closing.  For example, assuming no additional equity is
raised at closing other than that contemplated under this sub-section, a $35.3
million total investment would result in the acquisition of approximately 15% of
the equity interests in New Propco Holdco (before giving effect to potential
future exercises of warrants or options or the issuance of any equity interests
upon the conversion of any convertible securities).

 

4

--------------------------------------------------------------------------------


 

 

 

purchase price in respect of any Acquisition is expected to be definitively
determined by the Commitment Submission Deadline.(6)  The irrevocable commitment
of the Put Parties in respect of the Upsizing Committed Amount shall survive
until June 30, 2011 (the period from the date of the Propco Commitment until
June 30, 2011, the “Upsizing Commitment Period”) and shall be deemed to apply
to, among other things, any equity raise consummated during the Upsizing
Commitment Period.

 

 

 

 

 

Remedies for Failure to Purchase: If an Opco Unsecured Creditor fails to close
on a purchase of New Propco Holdco Equity it agreed to make pursuant to the
Propco Rights Offering through Blockerco, Blockerco shall have no liability with
respect to such failure other than the loss of any equity it would have
otherwise acquired on behalf of such Opco Unsecured Creditor, it being
understood that New Propco Holdco shall have all rights to pursue any such Opco
Unsecured Creditor; including any Put Party, for any failure to meet any
commitment to make such a purchase or effect a purchase required under a put
arrangement, and Blockerco shall cooperate with New Propco Holdco to the extent
reasonably requested by New Propco Holdco in connection therewith. The Put
Parties would purchase any New Propco Holdco Equity as to which an Opco
Unsecured Creditor defaulted in its purchase commitment.

 

 

 

 

 

Use of Proceeds: Net proceeds derived by New Propco Holdco from any investment
by the Opco Unsecured Creditors in the Propco Rights Offering shall be
contributed by New Propco Holdco as equity to New Propco and utilized by New
Propco for general corporate purposes, including, without limitation, to reduce
debt or for one or more Acquisitions.

 

 

 

Effect of Subsequent Equity Offerings:

 

Upsizing: In the event that (i) (a) any bid submitted by New Propco Holdco or
any of its subsidiaries to purchase (x) the New Opco Acquired Assets or any
substantially similar collection of assets held by Opco or its subsidiaries (as
the same may be amended from time to time, the “Stalking Horse Bid”) prevails
and the transactions contemplated thereby (the “Opco Acquisition”) are
contemplated to be consummated during the Upsizing Commitment Period, (y) equity
interests in the reorganized successor to, or all or substantially all of the
assets of, Green Valley Ranch Gaming, LLC and/or Aliante Gaming, LLC is accepted
and any resulting transactions (such transactions, the “JV Acquisitions”) are
contemplated to be consummated during the Upsizing Commitment Period or
(z) equity interests in, or all or substantially all of the assets of, any other
material gaming operating entity located within a 100-mile radius of the city
limits of Las Vegas, Nevada is accepted, and the resulting transactions (the
“Additional Acquisitions,” and

 

--------------------------------------------------------------------------------

(6)  Capital contributions will be deemed to include Propco cash/cash collateral
or equivalents delivered to New Propco Holdco or one of its subsidiaries at the
direction of the Propco Lenders that would otherwise be distributed to the
Propco Lenders as part of their recovery under the Plan.

 

5

--------------------------------------------------------------------------------


 

 

 

together with the Opco Acquisition and the JV Acquisitions, the “Acquisitions”)
are contemplated to be consummated during the Upsizing Commitment Period (it
being understood that no transaction shall be deemed to be an “Additional
Acquisition” unless the Put Parties agree that the Propco Commitment shall apply
to such transaction) and (b) any such Acquisition is to be funded, in whole or
in part, through an Equity Raise in which existing equityholders of New Propco
Holdco or others participate or (ii) any additional Equity Raises (“Additional
Equity Issuances”) are contemplated to be consummated during the Upsizing
Commitment Period (including, without limitation, an equity issuance approved by
the Debtors, FG and the Propco Lenders the proceeds of which are used to repay
not more than $50 million of debt owed to the Propco Lenders (the “Debt Paydown
Issuance”), but excluding any equity issuances contemplated by the Propco Term
Sheet) by New Propco Holdco for other purposes (it being understood that no
equity issuance shall be deemed to be an Additional Equity Issuance, other than
the Debt Paydown Issuance, unless the Put Parties agree that the Propco
Commitment shall apply to such equity issuance), then the Opco Unsecured
Creditors collectively shall be provided an opportunity to increase the amount
of New Propco Holdco Equity they are entitled to subscribe for and purchase
through Blockerco in the Propco Rights Offering (the amount of such increase,
the “Upsizing Amount”) by the product resulting from the amount of the Equity
Raises, multiplied by the Commitment Percentage; provided, that the aggregate
opportunity offered to the Opco Unsecured Creditors shall not exceed the Cap.
Such amounts which exceed the Cap shall be subject, with respect to the Opco
Unsecured Creditors that own at least .5% of the outstanding New Propco Holdco
Equity (aggregating, for this purpose and for purposes of determining
eligibility to purchase as described under “Post-Effective Investment Right,”
holdings by affiliated funds or other investment vehicles with a common
investment manager) to preemptive rights substantially similar to those
described under “Post-Effective Investment Right.” With respect to any
Acquisitions or Additional Equity Issuances information will be provided to the
Put Parties and other Opco Unsecured Creditors in reasonable detail, subject to
reasonable confidentiality restrictions and any procedures designed to deal with
competitive interests. With respect to Additional Acquisitions and any
Additional Equity Issuances as to which the consent of the Put Parties is
required for the Propco Commitment to apply, the Put Parties shall reply not
later than 15 days after the delivery of information as to whether they so
consent. It is understood that no acquisitions shall constitute JV Acquisitions
or Additional Acquisitions to the extent the consideration to the sellers in the
transaction constitutes equity or other securities or property of New Propco
Holdco or any affiliate thereof, and no such acquisition shall give rise to
rights of the Opco Unsecured Creditors to purchase New Propco Holdco Equity
under “Post-Effective Investment Right” except to the extent equity offerings
are

 

6

--------------------------------------------------------------------------------


 

 

 

being made to finance such acquisition. In addition, there would be customary
exceptions (such as offerings to employees) to triggering the right of Opco
Unsecured Creditors to purchase New Propco Holdco Equity either in connection
with an equity raise or in connection with the rights described under
“Post-Effective Investment Right,” which customary exceptions shall also apply
generally to preemptive rights held by other equityholders of New Propco Holdco.

 

 

 

 

 

Irrespective of whether any Opco Unsecured Creditors determine to increase the
amount of New Propco Holdco Equity they subscribe for and purchase in accordance
with the immediately preceding paragraph, the Put Parties shall continue to be
irrevocably obligated to satisfy any obligations they have undertaken in respect
of the Upsizing Committed Amount pursuant to the Propco Commitment.

 

 

 

Subscriptions of the Opco Unsecured Creditors in Propco Rights Offering

 

If the Propco Commitment is duly and timely delivered by the Put Parties, then
the Opco Unsecured Creditors shall collectively have the opportunity to
subscribe through Blockerco for New Propco Holdco Equity in the Propco Rights
Offering in an amount up to, as applicable, the (i) Committed Propco Amount, in
the event that no Acquisitions requiring additional equity or Additional Equity
Issuances are contemplated to be consummated during the Upsizing Commitment
Period, or, (ii) the sum of the Committed Propco Amount plus the Upsizing
Amount, in the event that any such Acquisition or Additional Equity Issuance is
contemplated to be consummated during the Upsizing Commitment Period.

 

 

 

 

 

In order to be effective, each such subscription shall (i) be delivered by the
Opco Unsecured Creditor tendering the same by no later than the deadline for
doing so established by the Bankruptcy Court, (ii) be accompanied by a firm and
irrevocable funding commitment of such Opco Unsecured Creditor to purchase the
amount of New Propco Holdco Equity during the Upsizing Commitment Period for
which it has subscribed, (iii) contain such other relevant information as the
Debtors and FG/Propco Lenders shall reasonably direct and (iv) be in form and
substance reasonably acceptable to the Debtors and FG/Propco Lenders.

 

 

 

Pricing in Propco Rights Offering; Put Premium

 

All purchasers in the Propco Rights Offering shall purchase New Propco Holdco
Equity through Blockerco at Plan Value. The Put Parties shall be paid a premium
in cash by New Propco Holdco (the “Put Premium”) equal to $3,000,000 on the
Effective Date, assuming that the Propco Commitment has not been terminated and
each of the Put Parties has complied with its respective obligations hereunder
and thereunder (including having made the purchases contemplated thereby which
are required to be made on or before the Effective Date). The payment of the Put
Premium to the Put Parties on the Effective Date shall be effected in such
manner (such as a deduction from the purchase price otherwise payable by the Put
Parties for the New Propco

 

7

--------------------------------------------------------------------------------


 

 

 

Holdco Equity being purchased by them through Blockerco) as the Debtors,
FG/Propco Lenders and the Put Parties shall reasonably determine. The Put
Premium shall be treated as a non-refundable payment once made; provided,
however, that each Put Party shall repay, in whole or in part, as the case may
be, its proportionate share of the aggregate Put Premium provided for herein in
the event that such Put Party (i) breaches its obligation to fund any equity
raise following the Effective Date (in which case, such Put Party shall return
to New Propco Holdco that portion of the Put Premium received by it which is
attributable to the amount of any such equity raise which is not so funded),
(ii) intentionally or recklessly breaches any representation set forth on
Exhibit A that it made or was required to make on or as of the Effective Date
and such breach results in the rescission of all or a portion of the amount
invested in any equity raise by such Put Party pursuant to the terms hereof (in
which case, the Put Premium attributable to the rescinded amount shall be
returned), or (iii) (x) cannot make any representations or provide support for
verifications set forth on Exhibit A on or as of the Effective Date and
(y) enters into escrow or other arrangements to permit funding of its investment
pending confirmation of such representations or verifications, but such
representations or verifications cannot be finalized as a result of any
intentional act by or on behalf of such Put Party undertaken for the purpose of
having such representations or verifications being unable to be made and such
failure results in any portion of the purchases contemplated by such Put Party’s
Propco Commitment not being completed or being rescinded (in which case, the Put
Premium attributable to the unpurchased or rescinded amount so placed in escrow
by such Put Party shall be returned to New Propco Holdco).

 

 

 

Post-Effective Investment Right

 

In the event that any equity raise is contemplated from existing equityholders
of New Propco Holdco to fund an acquisition of an operating property or business
or for other purposes, which equity raise is contemplated to be consummated
following the end of the Upsizing Commitment Period (a “Post-Effective Equity
Raise”), then the Opco Unsecured Creditors that are (i) Accredited Investors,
(ii) own indirectly (together with affiliated funds or other investment vehicles
with a common investment manager) through Blockerco at least .5% of the
outstanding New Propco Holdco Equity and (iii) participated in the Propco Rights
Offering (the “Qualifying Creditors”) shall be entitled to participate in any
such Post-Effective Equity Raise and subscribe for and purchase such amount of
the New Propco Holdco Equity through Blockerco offered in such Post-Effective
Equity Raise or make such amount of capital contributions through Blockerco, as
the case may be, as shall enable each Qualifying Creditor electing to
participate to retain a position in the New Propco Holdco Equity equal to the
percentage of the outstanding New Propco Holdco Equity so held by it immediately
prior to such Post-Effective Equity Raise. The Qualifying Creditors will be
provided

 

8

--------------------------------------------------------------------------------


 

 

 

with information in reasonable detail (subject to reasonable confidentiality
restrictions and any procedures designed to deal with competitive interests) on
a timely basis relating to each such Post-Effective Equity Raise and, to the
extent they elect to do so, shall be entitled to participate in any
Post-Effective Equity Raise (i) on a pro rata basis in proportion to their
respective investments in the Propco Rights Offering and (ii) at the same price
at which other equityholders of New Propco Holdco are entitled to participate in
the same. To the extent a Qualifying Creditor does not elect to exercise its
rights to purchase in a Post-Effective Equity Raise, such rights may be
exercised by other Qualifying Creditors (it being understood that there may be
sharing arrangements with respect to preemptive rights involving other holders
of New Propco Holdco Equity). Notwithstanding the foregoing, the participation
of the Qualifying Creditors in any Post-Effective Equity Raise shall be subject
to such parameters as the Board of Directors or similar governing body of New
Propco Holdco (the “Board”) shall determine are appropriate in order to ensure
successful execution, including, without limitation, parameters with respect to
the put commitments or similar arrangements relating to such Post-Effective
Equity Raise. Any Qualifying Creditor that does not purchase the full amount of
New Propco Holdco Equity offered to it in connection with any equity raise
(whether a Post-Effective Equity Raise or an Equity Raise) shall lose its rights
to participate in future Post-Effective Equity Raises.

 

 

 

 

 

Use of Proceeds: Net proceeds derived by New Propco Holdco from any investment
by the Qualifying Creditors in a Post-Effective Equity Raise shall be
contributed by New Propco Holdco as equity to New Propco and utilized by New
Propco for general corporate purposes or to fund one or more acquisitions.

 

 

 

Voting Rights

 

Subject to the requirements of applicable gaming laws and regulations (and
following receipt of any applicable approvals required thereby), the New Propco
Holdco Equity and the equity interests for which the New Propco Holdco Warrants
are exercisable shall carry voting rights as set forth in the definitive
agreements developed by FG/Propco Lenders.

 

 

 

Tag-Along Rights

 

Qualifying Creditors will have the right to tag along with a sale or series of
related sales of at least 10.5% of the outstanding New Propco Holdco Equity sold
by other holders of New Propco Holdco Equity, except transfers between
affiliates or other specified related parties and certain transfers between FG
and Colony Capital (“Exempted Transfers”). It is understood that for purposes of
computing whether the 10.5% threshold has been reached (i) sales made at least
three months apart shall be deemed not to be related and (ii) any increase in
the amount of New Propco Holdco Equity sought to be sold pursuant to the Top-Up
right described under “Rights of First

 

9

--------------------------------------------------------------------------------


 

 

 

Refusal” shall be disregarded. Any such other holder (collectively, the
“Initiating Holder”) would give notice to the Qualifying Creditors, as well as
other equityholders with tag-along rights (“Other Tag Holders”) of an intent to
sell at least 10.5% of such equity and a proposed price. To participate in the
tag-along, the Qualifying Creditor would need to respond within 15 days. If such
creditor (an “Electing Creditor”) gives notice of its desire to participate, the
Initiating Holder would market its holdings as well as the proportionate
holdings of the Electing Creditors and Other Tag Holders that responded
affirmatively (collectively, the “Electing Holders”) at a price not less than
95% of the price specified in the original notice, and the electing Qualifying
Creditors would give a power of attorney to the Initiating Holder to sell these
interests, subject to the process described under “Rights of First Refusal.”
Such proportionate participation right of each Electing Holder and electing
Other Tag Holder would be determined by multiplying its ownership of New Propco
Holdco Equity by the percentage of the New Propco Holdco Equity owned by the
Initiating Holder that the Initiating Holder is seeking to sell as set forth in
the notice given by the Initiating Holder. If not all of the interests could be
sold, the amount sold would be allocated among the Initiating Holder and the
Electing Holders in the respective proportions of the New Propco Holdco Equity
sought to be sold by them; provided, that if the sale is of amounts remaining
after a partial purchase described under “Rights of First Refusal” and the
Initiating Holder has determined to increase the amount of New Propco Holdco
Equity being sold pursuant to the Top-Up right described therein, such
proportionate allocation among sellers shall also reflect such additional equity
sought to be sold by the Initiating Holder and the other Electing Holders. All
interests would be sold in the form of New Propco Holdco Equity, so Blockerco
would have the ability to make such tag sale itself directly and then redeem the
underlying Blockerco shares held by Electing Creditors, except as provided in
the following sentence. In connection with a sale involving Qualifying Creditors
that are Electing Holders, the Initiating Holder will, if requested by the
holders of a majority of the equity sought to be sold by such Electing Holders,
request potential buyers to quote, if they are willing to do so, a price at
which they would buy Blockerco shares, as well as a price at which they would
buy units of New Propco Holdco Equity, and (if the prospective buyer and such
majority holders agree) such sales could be consummated as sales of Blockerco
shares at a price not less than 95% of the price the prospective buyer
originally quoted for the Blockerco shares; provided, that the Initiating Holder
is also able to sell the equity sought to be sold by it to such buyer in
compliance with the requirements of this paragraph. To the extent a Qualifying
Creditor does not elect to exercise its tag rights, such rights may be exercised
by other Qualifying Creditors (it being understood that there may be sharing
arrangements with respect to tag rights involving other holders of New Propco
Holdco Equity, which sharing arrangements by the Qualifying

 

10

--------------------------------------------------------------------------------


 

 

 

Creditors or the other holders of New Propco Holdco Equity shall not be subject
to tag rights by persons not party to such sharing arrangements).

 

 

 

Rights of First Refusal

 

Qualifying Creditors that indirectly own at least 2.5% of the outstanding equity
of New Propco Holdco through Blockerco and their affiliates (collectively, “2.5%
Holders”) would have the right to purchase their pro rata share of any New
Propco Holdco Equity sought to be sold by other holders of New Propco Holdco
Equity (other than Exempted Transfers). In addition, all Opco Unsecured
Creditors that purchase New Propco Holdco Equity would be bound by the
obligation to offer their equity to other direct or indirect holders of New
Propco Holdco Equity pursuant to the first refusal procedures described herein;
provided, that (i) the Opco Unsecured Creditors may effect such sales in
Blockerco shares (other than in a tag-along sale with New Propco Holdco Equity,
except as provided in the last sentence under “Tag-Along Rights”) rather than
being required to exchange such shares for New Propco Holdco Equity and (ii) a
transfer by Blockerco of New Propco Holdco Equity to a shareholder of Blockerco
in exchange for or redemption of the shares of Blockerco held by such
shareholder shall not trigger such first refusal process, it being understood
that such transferees will be bound by such first refusal requirements. If a
holder of New Propco Holdco Equity or shares in Blockerco (a “Selling Holder”)
desires to sell its interest in New Propco Holdco Equity or Blockerco shares, it
would give notice to the 2.5% Holders and all other holders having purchase
rights (the 2.5% Holders and such other holders, collectively, “Other Holders”)
of the amount it wanted to sell and the proposed price per unit of New Propco
Holdco Equity; provided, that if the amount of New Propco Holdco Equity sought
to be sold causes the tag-along provisions to be applicable, the total amount
after giving effect to tag-along rights also will be disclosed. The Other
Holders would have 15 days after the expiration of the 15-day notice period
described under “Tag-Along Rights” applicable to the contemplated transaction to
decide whether to purchase or not at such price and would be entitled to
purchase their proportionate share (based on the respective proportionate
ownership of New Propco Holdco Equity held by the Other Holders that desire to
purchase) of the amount offered. To the extent the Other Holders do not agree to
purchase all of the New Propco Holdco Equity, so offered, then the Selling
Holder (for itself and as agent for the holders exercising tag-along rights)
could sell the remaining equity (plus any additional equity up to the amount
originally offered that does not cause the amount being sold to the Other
Holders to exceed 10% of the amount of outstanding New Propco Holdco Equity) at
a price of at least 95% of the amount originally specified. If the application
of the first refusal rights would result in the amount remaining to be sold by
the Selling Holders (including any amounts to be sold by holders exercising
tag-along rights) to be less than 10% of the outstanding New Propco Holdco
Equity, the Initiating Holder and the Electing Holders would have the right on

 

11

--------------------------------------------------------------------------------


 

 

 

a pro rata basis (the “Top-Up”) to increase the amount of equity being sold by
it and the Electing Holders to the lesser of the (i) amount originally sought to
be sold by them before the partial purchase by the Other Holders and (ii) amount
necessary to cause such remaining amount to be sold by the Selling Holder and
the holders exercising tag-along rights to be at least 10% of the outstanding
New Propco Holdco Equity. Furthermore, there would be no obligation of the
Selling Holders to sell pursuant to the first refusal rights in a sale of less
than all the New Propco Holdco Equity offered if the related Top-Up would cause
the amount of New Propco Holdco Equity owned by the Initiating Holder to be less
than 10% of the outstanding New Propco Holdco Equity after giving effect to all
contemplated sales. A purchase by a 2.5% Holder would be made through Blockerco
as described in the antepenultimate sentence under “Tag-Along Rights.” To the
extent a 2.5% Holder does not elect to exercise its rights of first refusal,
such rights may be exercised by other 2.5% Holders (it being understood that
there may be sharing arrangements with respect to rights of first refusal
involving other holders of New Propco Holdco Equity).

 

 

 

Board Observation Rights

 

For so long as they collectively continue to indirectly hold through Blockerco
at least one-half of the percentage of equity interests in New Propco Holdco
indirectly acquired by them solely as a result of their participation in the
transactions contemplated hereby (the “Minimum Ownership Condition”), the
Qualifying Creditors (acting by vote of the holders of a majority of the New
Propco Holdco Equity owned indirectly by them through Blockerco) collectively
shall be entitled to nominate and appoint (the “Appointment Right”) an
independent observer (the “Independent Observer”) to the Board of New Propco
Holdco in accordance with the procedures specified in the immediately two
succeeding paragraphs; provided, however, that the Board may direct such
observer to recuse himself from meetings or proceedings of the Board in the
event that information of competitive significance, as determined by the
Board, concerning New Propco Holdco is reasonably expected to be discussed at
any such meeting or proceeding or in order to preserve any legal privileges at
any such meeting or proceeding.

 

 

 

 

 

Subject to reasonable confidentiality restrictions, the Independent Observer
shall be provided, at the same time as the members of the Board are provided,
with copies of materials prepared for and provided to the members of the Board
in connection with their service on the Board (including a meeting agenda and
Board package, in the event that such materials are prepared); provided,
however, that the Board may exclude or redact from those materials made
available to the Independent Observer information of competitive significance
concerning New Propco Holdco and its subsidiaries and information which, if
disclosed to the Independent Observer, would jeopardize the preservation of any
legal privileges attaching thereto, in each case, as determined by the Board in
its good faith discretion.

 

12

--------------------------------------------------------------------------------


 

 

 

In order to exercise the Appointment Right, the Qualifying Creditors shall
submit to the Board for its consideration a list of no fewer than three
candidates (the “Candidate List”) to serve as the Independent Observer, it being
understood and agreed that the Qualifying Creditors shall include on the
Candidate List only candidates who they reasonably believe the Board will
consider to be acceptable. Each such candidate shall (i) not be affiliated with
any competitor of New Propco Holdco or a subsidiary thereof, (ii) be independent
of New Propco Holdco within the meaning of Section 303A.02 of the New York Stock
Exchange Listing Standards and, accordingly, without a direct or indirect
material relationship with New Propco Holdco, and (iii) be able to serve in the
capacity of Independent Observer without contravening any applicable laws or
regulations, including gaming laws or regulations. The Board shall use its
reasonable efforts to screen the candidates appearing on the Candidate List
(which screening shall consist of such interviews, background examinations and
similar vetting processes as the Board shall determine in its reasonable
discretion) within forty-five (45) days following the submission of the
Candidate List to the Board by the Qualifying Creditors, provided that the
Qualifying Creditors and the candidates whose names appear on the Candidate List
promptly comply with the reasonable requests made by the Board pursuant to this
sentence. Following the completion of the aforementioned screening exercise, in
the event that the Board determines in its sole discretion that any one or more
of the screened candidates appearing on the Candidate List is acceptable to it,
the Board shall so advise the Qualifying Creditors, whereupon the Qualifying
Creditors shall be entitled to exercise the Appointment Right with respect to
any such screened candidate that the Board has determined to be acceptable. In
the event that the Board determines in its sole discretion not to approve any
candidate appearing on the Candidate List, it shall promptly so advise the
Qualifying Creditors and the Qualifying Creditors shall thereafter supplement
such Candidate List with additional candidates who satisfy the requirements set
forth in the first and second sentences of this paragraph and resubmit the same
to the Board for screening in accordance with the third sentence of this
paragraph. The Board and the Qualifying Creditors shall use their respective
reasonable efforts to promptly complete the actions contemplated to be
undertaken by each of them pursuant to this paragraph in order to meet the
timeframes set forth in the third sentence of this paragraph and in order that
the Appointment Right be completed within ninety (90) days following the date on
which the Board receives the initial applicable Candidate List from the
Qualifying Creditors. It is understood and agreed that the Board’s exercise of
its sole discretion as provided for in the fourth and fifth sentences of this
paragraph shall be carried out in good faith.

 

 

 

 

 

In the event that the Independent Observer resigns or is removed from office

 

13

--------------------------------------------------------------------------------


 

 

 

and the Qualifying Creditors continue to satisfy the Minimum Ownership
Condition, then the Qualifying Creditors collectively shall be entitled to
exercise the Appointment Right in the manner specified herein in order to
replace the outgoing Independent Observer.

 

 

 

Certain Additional Rights

 

The Qualifying Creditors shall be entitled to certain additional rights with
respect to their indirect equity interests in New Propco Holdco, which rights
shall be memorialized in the operating agreement of New Propco Holdco, an
equityholders agreement or a separate agreement with or through Blockerco. Such
rights, which may in some instances overlap with other contemplated rights of
the Opco Unsecured Creditors specified herein, shall be limited to (i) customary
piggyback registration rights, (ii) the tag-along rights described under
“Tag-Along Rights,” (iii) with respect to the Qualifying Creditors that own at
least .5% of the outstanding New Propco Holdco Equity, the preemptive rights
described under “Post-Effective Investment Right,” (iv) with respect to 2.5%
Holders, the rights of first refusal described under “Rights of First Refusal,”
(v) the ability to vote through pass-through voting arrangements at Blockerco on
certain matters submitted to all voting equityholders of New Propco Holdco and
(vi) the right to an Independent Observer as provided under “Board Observation
Rights;” provided, however, that such rights under clauses (v) and (vi)  shall
in no event be deemed to include any other rights set forth under the caption
entitled “Corporate Governance” in the Propco Term Sheet or on Annex 7 to the
Propco Term Sheet, including, without limitation, any inspection rights (other
than limited inspection rights required under the Delaware Limited Liability
Company Act to be granted to equityholders) or Board designation rights. The
organizational documents of New Propco Holdco will provide for (x) the making of
distributions to equityholders of amounts estimated to be necessary to pay taxes
(including estimated taxes) on taxable income allocated to them by New Propco
Holdco from time to time (taking into account losses or other tax benefits
previously allocated and subject to the availability of distributable cash and
compliance with credit or other agreements relating to New Propco Holdco or any
of its affiliates (which agreements shall permit such tax distributions except
during the continuation of an event of default but without any requirement to
permit distributions with respect to income attributable to a subsidiary if such
subsidiary does not make such a tax distribution)) and (y) distribution to
equityholders of annual and quarterly consolidated balance sheets, income
statements, statements of cash flows and (in the case of annual periods)
statements of changes in members’ equity of New Propco Holdco if they are not
publicly available (including any audit report with respect thereto if such an
audit report is prepared), subject to reasonable confidentiality provisions.
Notwithstanding the foregoing, each of the preceding rights, other than the
registration rights, shall terminate upon the occurrence of a bona fide public
offering of at least 15% of the New

 

14

--------------------------------------------------------------------------------


 

 

 

Propco Holdco Equity. In connection with any initial public offering by New
Propco Holdco, Blockerco shall be offered the opportunity, in its sole
discretion, to engage in a merger whereby the shares of Blockerco would be
converted into shares of the entity going public on a tax-free basis to the
extent permitted by applicable law.

 

 

 

 

 

The New Propco Holdco Equity and the New Propco Holdco Warrants (and the equity
interests issuable upon the exercise thereof) issued through Blockerco to the
Qualifying Creditors shall also be subject to (i) certain drag-along duties with
respect to such securities, (ii) a prohibition on transfer for six months
following the Effective Date and certain other limitations on transfer pursuant
to applicable gaming and securities laws, (iii) an obligation to provide a right
of first refusal with respect to such securities to FG/Propco Lenders and any
other parties so provided for in the equityholders agreement of New Propco
Holdco and (iv) obligations substantially similar to the obligations set forth
under the caption entitled “Corporate Governance” in the Propco Term Sheet,
including, a prohibition on selling any such securities without the consent of
the other equityholders to any “strategic buyer” listed on Annex 6 to the Propco
Term Sheet.

 

 

 

Compliance with Gaming Law Requirements

 

Opco Unsecured Creditors receiving New Propco Holdco Warrants or New Propco
Holdco Equity through Blockerco will be required to furnish all information
concerning themselves and their direct and indirect owners as shall be required
under applicable gaming laws.

 

 

 

Gaming Redemptions

 

The New Propco Holdco Equity, the New Propco Holdco Warrants and the equity
interests for which the New Propco Holdco Warrants are exercisable, in each
case, issued to the Opco Unsecured Creditors through Blockerco as contemplated
herein, shall be subject to certain mandatory disposition and redemption
requirements pursuant to applicable gaming laws and regulations.

 

 

 

Representations and Warranties

 

Customary representations and warranties of Blockerco and the Opco Unsecured
Creditors, including, without limitation, those representations and warranties
described below under the caption entitled “Conditions” and any as may be
required from time to time under applicable securities laws.

 

 

 

Documentary Review Rights

 

Opco will utilize its commercially reasonable efforts to furnish to the UCC and
its designated counsel for their review draft copies of pleadings and filings
(including, without limitation, the Plan, the Disclosure Statement and any
motions or other filings seeking approval of the UCC Stipulation or seeking
approval of Opco’s contemplated payment of certain legal fees and expenses as
provided herein) (the “Relevant Pleadings”) relating to the consideration
contemplated to be made available to the Opco Unsecured Creditors hereunder or
the other terms hereof prior to the filing by the Debtors of such pleadings and
filings with the Bankruptcy Court. Designated counsel to the UCC shall be
entitled to proffer to Opco, through Opco’s

 

15

--------------------------------------------------------------------------------


 

 

 

counsel, reasonable comments with respect to the Relevant Pleadings. Provided
that they are timely delivered to Opco through its counsel, Opco shall give such
comments its reasonable consideration, it being understood and agreed that Opco
shall in no event have any obligation to accept such comments or otherwise
incorporate the same into the Relevant Pleadings. In addition, in the event that
the Debtors request a determination from the Internal Revenue Service (the
“IRS”) concerning the application of certain tax laws and regulations to their
proposed restructuring, Opco shall furnish a copy of the documentation
evidencing such request to the UCC and its counsel promptly following the
submission thereof to the IRS; provided, however, that Opco shall be entitled to
redact from such documentation any confidential or privileged information
contained therein prior to furnishing such documentation to the UCC and its
counsel. Subject to the proviso set forth in the preceding sentence, Opco shall
furnish to the UCC and its counsel promptly after delivery of the executed UCC
Stipulation a copy of the current draft of such documentation described in the
preceding sentence.

 

 

 

Consideration

 

In consideration for the rights contemplated to be granted herein under the
captions entitled “New Propco Holdco Warrants,” “New Propco Holdco Investment
Right,” “Effect of Subsequent Equity Offerings,” “Subscriptions of the Opco
Unsecured Creditors in Propco Rights Offering,” “Pricing in Propco Rights
Offering; Put Premium,” “Post-Effective Investment Right,” “Tag-Along Rights,”
“Rights of First Refusal,” “Board Observation Rights” and “Certain Additional
Rights,” (i) the Put Parties shall deliver to FG/Propco Lenders and the Debtors
a funding commitment letter consistent with the terms hereof, in form and
substance satisfactory to FG/Propco Lenders and the Debtors, by no later than
July 29, 2010; and (ii) the Put Parties shall execute a definitive agreement in
the form attached hereto as Exhibit B (the “Support Agreement”).

 

 

 

 

 

The UCC shall enter into a stipulation with the Debtors in the form attached
hereto as Exhibit C (the “UCC Stipulation”). Notwithstanding any termination of
the UCC Stipulation, the Put Parties shall remain obligated to fund their equity
commitments consistent with the terms of the Propco Commitment and so long as
the Support Agreement has not been terminated.

 

 

 

 

 

Opco shall promptly file a motion seeking Bankruptcy Court approval of the UCC
Stipulation and related transactions, and the UCC shall provide a support letter
or statement for inclusion in the plan solicitation materials for both a joint
Plan and/or individual plans of reorganization for Propco and Opco in form and
substance acceptable to the Debtors and FG/Propco Lenders.

 

 

 

Implementation and Documentation

 

The UCC Stipulation to be approved by the Bankruptcy Court as soon as
practicable following agreement thereof to the terms set forth herein. The

 

16

--------------------------------------------------------------------------------


 

 

 

Support Agreement will not be subject to Bankruptcy Court Approval. Distribution
of New Propco Holdco Warrants and certain rights set forth under the captions
entitled “New Propco Holdco Investment Right,” “Effect of Subsequent Equity
Offerings,” “Subscriptions of the Opco Unsecured Creditors in Propco Rights
Offering” and “Pricing in Propco Rights Offering; Put Premium” to be
accomplished pursuant to a confirmed Plan or as the parties shall otherwise
agree. Certain other terms provided for herein, including, without limitation,
those described under the captions entitled “Post-Effective Investment Right,”
“Voting Rights,” “Tag-Along Rights,” “Rights of First Refusal,” “Board
Observation Rights,” “Certain Additional Rights,” “Compliance with Gaming Law
Requirements” and “Gaming Redemptions,” shall be set forth in an equityholders
agreement among New Propco Holdco, Blockerco, FG/Propco Lenders and the Opco
Unsecured Creditors as well as in such other definitive documentation as the
parties shall agree.

 

 

 

Conditions

 

The above proposal is conditioned, inter alia, upon (i) execution of a Support
Agreement by the Put Parties no later than July 28, 2010, (ii) execution of the
UCC Stipulation by the UCC and the Debtors no later than July 28, 2010,
(iii) approval of the UCC Stipulation by the Bankruptcy Court, (iv) satisfaction
of all conditions specified herein, including the Tax Condition, (v) the UCC
Stipulation and the Support Agreement having not been terminated, (vi) the
Bankruptcy Court entering an order approving the amendments to the Disclosure
Statement and Plan to incorporate the terms hereof and authorizing solicitation
in respect of the Plan as so amended such that the confirmation hearing
scheduled for August 27, 2010 is not delayed as a result of such amendments,
(vii) transfer to New Propco of additional transition and related assets of
types and on terms supported by the Debtors and FG/Propco Lenders, free and
clear of all liens and encumbrances, (viii) confirmation and effectiveness of
the Plan providing for the transfers, settlement of the Going Private
Transaction Causes of Action and releases specified in the Plan (and described
herein), (ix) approval of the respective investment committees of the Put
Parties not later than July 29, 2010 and the execution and delivery of the
Propco Commitment on or before such date and (x) the occurrence of the Effective
Date on or before June 30, 2011. This proposal also is conditioned on the
negotiation and execution of documentation mutually acceptable to Debtors,
FG/Propco Lenders, the UCC and the Put Parties.

 

 

 

 

 

Notwithstanding the foregoing, the right of the Opco Unsecured Creditors to
receive the New Propco Holdco Warrants and the other terms of this proposal not
relating to the Propco Rights Offering shall not be subject to clauses (i),
(iv) (to the extent it relates only to the Propco Rights Offering, including the
Tax Condition to such extent), (v) (to the extent it relates only to the Support
Agreement), (vi) (to the extent it relates only to the Propco Rights Offering)
and (ix).

 

17

--------------------------------------------------------------------------------


 

 

 

It shall be a condition to an Opco Unsecured Creditor’s receipt of the New
Propco Holdco Warrants that such Opco Unsecured Creditor shall represent and
warrant, on the Effective Date, that it has no present plan or intention as of
the Effective Date to exercise the New Propco Holdco Warrants (it being
understood that an intent to exercise if the strike price is in the money due to
increases in equity value after the Effective Date shall not be considered a
present plan or intention), subject to future reexamination during the exercise
period thereof based upon then current value information.

 

 

 

 

 

Notwithstanding anything else to the contrary contained herein, the terms hereof
are subject in their entirety to applicable state and federal securities laws
and applicable tax limitations (including, without limitation, those relating to
section 267 of the Internal Revenue Code of 1986, as amended (the “Code”). In
furtherance of the foregoing and not in limitation thereof, an Opco Unsecured
Creditor’s purchase of New Propco Holdco Equity through Blockerco shall be
subject to the conditions set forth in Exhibit A. It is understood that any
liability for breach of any representations in Exhibit A shall be several and
not joint and limited to the greater of (i) the initial investment by the
breaching party in New Propco Holdco Equity through Blockerco and (ii) $250,000,
it being understood that New Propco Holdco shall have the additional right in
the case of any such breach to rescind the investment by the breaching party by
paying the breaching party the amount of its investment (i.e., the amount paid
less any dividends received) whereupon such breaching party shall surrender its
direct or indirect equity interests in New Propco Holdco (subject to a right of
the breaching party to promptly cure any immaterial breaches, if such breaches
are capable of cure), provided that to the extent that an investment is
rescinded, the liability for breach shall be measured giving effect to such
rescission, including any liabilities or benefits incurred pursuant to the
rescission. It is expressly acknowledged and agreed that any and all
consideration provided, directly or indirectly, to the Opco Unsecured Creditors
hereunder shall be conditioned (the “Tax Condition”) on (i) the Bankruptcy Court
having issued a final order in form and substance acceptable to the Debtors and
FG/Propco Lenders, including as to tax matters, and (ii) the IRS having issued a
private letter ruling to Opco, in form and substance acceptable to the Debtors
and FG/Propco Lenders, regarding the application of Section 267 of the Code to
the transactions contemplated by the Plan, including, without limitation, if the
Stalking Horse Bidder is the Successful Bidder (each as defined in the Plan),
the transactions contemplated by the Stalking Horse APA (as defined in the Plan,
the “Stalking Horse APA”). If the Debtors, FG or the Propco Lenders determine,
in their sole discretion, that such order or ruling is likely not to be issued
by reason of any of the terms described herein (including, without limitation, a
requirement that the Debtors, FG or the Propco Lenders provide a representation
to the IRS or the Bankruptcy Court with respect to the direct

 

18

--------------------------------------------------------------------------------


 

 

 

or indirect ownership of New Propco Holdco or the Debtors by or through the Opco
Unsecured Creditors or the Put Parties that cannot be fully supported by the
representations described in Exhibit A), such terms, including without
limitation the terms set forth in Exhibit A, shall be modified as the Debtors
and FG/Propco Lenders deem necessary (including, without limitation, the
elimination of any equity issuances or modifications of the terms of such
equity) to enable the Bankruptcy Court to issue such order or the IRS to issue
such ruling; provided, that if such modifications or the terms of any such
Bankruptcy Court order or IRS private letter ruling are materially adverse to
the terms of the arrangements described herein related to the Opco Unsecured
Creditors, the UCC may terminate any agreements entered into that embody this
summary of terms and, if such modifications or the terms of any such Bankruptcy
Court order or IRS private letter ruling are materially adverse to the rights of
the Put Parties, the Put Parties may terminate the Propco Commitment. In the
event of a termination of the arrangements contemplated hereby with respect to
the Put Parties arising from the Tax Condition (including, without limitation, a
termination by the Put Parties arising from a materially adverse modification of
the terms herein relating to the Put Parties), which in any such case results
from the failure of the Debtors, FG or the Propco Lenders to act reasonably with
respect to the Tax Condition (it being understood that the unwillingness of the
Debtors, FG or the Propco Lenders to proceed if the final order of the
Bankruptcy Court does not contain the findings described in the Confirmation
Order (as defined in the Stalking Horse APA, the “Confirmation Order”) shall be
deemed to be reasonable), then each Put Party whose Propco Commitment has been
terminated shall be paid an aggregate amount equal to 1.333 times the portion of
the Put Premium attributable to its terminated Propco Commitment; provided, that
no payment shall be due unless the UCC Stipulation remains in effect through the
Effective Date.

 

 

 

 

 

This summary of terms assumes that the reasonable and documented fees and
expenses of the UCC (and its legal advisors and financial advisor) and the
reasonable and documented fees and expenses of the Put Parties (and their legal
advisors), up to an amount to be mutually agreed by the Debtors, FG/Propco
Lenders and Put Parties, shall be paid by Opco, with respect to the fees and
expenses of the UCC, and by Opco and Propco (as such term is defined in the
Plan, “Propco”), with respect to the fees and expenses of the Put Parties (with
Opco and Propco each paying one-half of such fees and expenses), it being
understood that such expenses (other than those of the UCC, or as otherwise
provided below) shall be paid only if the Effective Date occurs; provided, that
the agreed legal expenses of the Put Parties shall be paid as follows: one-half
of the agreed legal expenses of the Put Parties shall be paid within 15 days of
the execution of the Propco Commitment and the remainder of the agreed legal
expenses of the Put Parties shall be paid

 

19

--------------------------------------------------------------------------------


 

 

 

promptly after confirmation of the Plan, subject in each case to Bankruptcy
Court approval, it being understood that the failure to procure a Bankruptcy
Court approval shall not cause a termination of the Propco Commitment; provided,
that the Debtors comply with the immediately succeeding sentence. In case such
Bankruptcy Court approval is not received, the parties shall negotiate alternate
arrangements with respect to Opco’s and Propco’s payment of such legal expenses.
The Debtors shall promptly file for, and use reasonable efforts to, seek the
entry of an order from the Bankruptcy Court authorizing payment by the Debtors
of the first one-half of the agreed legal expenses within 15 days after the
Propco Commitment is executed and the balance at confirmation of the Plan.

 

 

 

 

 

This summary of terms also assumes that the reasonable and documented fees and
expenses of the trustees for the outstanding unsecured notes of Opco (including
the legal fees and expenses) in an amount to be mutually agreed by the Debtors,
FG/Propco Lenders and the respective indenture trustees, or as otherwise
determined by the Bankruptcy Court, shall be paid by Opco upon confirmation of
the Plan (with respect to amounts accrued), and with respect to fees and
expenses incurred between confirmation of the Plan and the Effective Date, shall
be paid by Opco on the Effective Date, subject in each case to Bankruptcy Court
approval to be included in the Confirmation Order (it being understood that
(i) such “reasonable” fees and expenses shall not include any legal fees or
expenses incurred by the trustees after the date hereof in opposing
implementation of the terms hereof (including confirmation of the Plan) or
engaging in litigation activity against any of the Debtors, FG or the Propco
Lenders, or any of their respective affiliates and (ii) the failure to obtain
Bankruptcy Court approval to pay such fees and expenses upon Plan confirmation
shall not cause a termination of the UCC Stipulation, so long as such fees and
expenses are paid on the Effective Date.)

 

 

 

Non-Solicitation

 

This summary of terms is not and shall not be deemed to be a solicitation for
votes in favor of any Chapter 11 plan or for consent to the Plan and, if
applicable, a Propco-only plan (collectively, the “Plans”) in contravention of
applicable non-bankruptcy law or section 1125(b) of the Bankruptcy Code. 
Notwithstanding anything to the contrary contained herein, the acceptance of any
person shall not be solicited until, and any obligation to support confirmation
of the Plans is expressly conditioned on, the receipt by such person of the
Plans and a copy of the disclosure statements that shall have previously been
approved by the Bankruptcy Court, after notice and a hearing, as containing
adequate information as required by section 1125 of the Bankruptcy Code. 
Notwithstanding the foregoing provisions, nothing in this summary of terms or
any related definitive documentation shall require any person to take any action
prohibited by the Bankruptcy Code, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, any rule or regulations promulgated
under any of the foregoing, any

 

20

--------------------------------------------------------------------------------


 

 

 

other applicable law or regulation or any order or direction of any court or any
state or federal governmental authority.

 

 

 

Confidentiality

 

The terms and conditions of this summary of terms, the identities of
participants in discussions relating hereto and the existence of such
discussions are confidential and no party receiving a copy hereof shall disclose
any of the foregoing to anyone; provided, however, that such parties may
disclose such information to their respective legal and financial advisors as
necessary in connection with their evaluation of the proposed terms; provided,
further, that such advisors are informed of the confidential nature of such
information and instructed to comply with the non-disclosure provisions hereof.
Notwithstanding the foregoing, the Debtors shall be permitted to file this
document with the Bankruptcy Court, and the confidentiality obligations provided
herein will be of no further effect after this document is so filed.

 

21

--------------------------------------------------------------------------------


 

Exhibit A

 

·                  The Opco Unsecured Creditors and, possibly, participating
lenders (“Mezzanine Creditors”) under the Prepetition Mezzanine Loans (as such
term is defined in the Plan) would form a domestic C corporation or limited
liability company taxable as a corporation (“Blockerco”) to hold the New Propco
Holdco Warrants and any New Propco Holdco Equity.  There may be more than one
Blockerco entity established, each of which shall be considered as “Blockerco”
hereunder.

 

·                  The New Propco Holdco Warrants and rights to acquire New
Propco Holdco Equity in the Propco Rights Offering would be issued directly to
Blockerco; Blockerco would issue mirror warrants and rights to acquire equity in
Blockerco to the Opco Unsecured Creditors; similar arrangements may be
implemented for Mezzanine Creditors based on their rights to purchase equity in
New Propco Holdco.

 

·                  Blockerco would function as the Put Party, subject to the Put
Parties duly executing and delivering a mirror commitment to acquire equity in
Blockerco to fund Blockerco’s commitment.

 

·                  Blockerco would have the right to raise funds, on a pro rata
basis (it being understood that shareholders of Blockerco would be required to
subscribe for their pro rata percentage of these securities), for purchase of
New Propco Holdco Equity through issuance of debt or warrants (to purchase
Blockerco’s underlying New Propco Holdco Equity) for cash (provided that the Put
Parties agree on such capital structure).

 

·                  No numerical limit or restriction on non-U.S. holders of
Blockerco.

 

·                  Blockerco would agree that any equity held by it in New
Propco Holdco would be voted only in the respective amounts so directed by the
individual holders of equity in Blockerco.

 

·                  Reasonable administrative costs of the single principal
Blockerco entity (including annual state corporate franchise fees, the costs of
preparing reports to holders, preparing tax returns and dealing with warrant
exercises, transfers, etc. but excluding the costs associated with any tax
mitigation strategies) would be reimbursed by New Propco Holdco up to an amount
to be agreed upon in the definitive documents.  The costs associated with any
additional Blockerco entities shall not be borne by New Propco Holdco.

 

·                  An Opco Unsecured Creditor or Mezzanine Creditor would be
required to provide a representation at the time of its commitment and on the
Effective Date, that it has no present plan or intention as of such date (i) to
exercise the New Propco Holdco Warrants (it being understood that an intent to
exercise if the strike price is in the money due to increases in equity value
after the Effective Date shall not be considered a present plan or intention),
subject to future reexamination during the exercise period thereof based upon
then current value information or (ii) to acquire any New Propco Holdco Equity
(either directly or through Blockerco) or any interest in Blockerco from any
other holder thereof (it being understood that an intent to acquire in the event
of an opportunity arising after the Effective Date that is not part of a
commitment, arrangement or understanding existing prior to the Effective Date
shall not be considered a present plan or intention).

 

22

--------------------------------------------------------------------------------


 

·                  Any Opco Unsecured Creditor or Mezzanine Creditor who would
directly own 5 percent or more in value of the stock of Blockerco (“Large
Investor”) would be required to provide the following:

 

·                  A representation that, based on the Large Investor’s Actual
Knowledge (as defined below), the Equity List (as defined below) identifies any
equity interest through which such Large Investor could own, through Colony
funds to be identified or Axon Rising Sun, LLC, any stock of Opco (for purposes
of Section 267 of the Code and the Treasury regulations promulgated thereunder).

 

·                  A representation that the Large Investor has provided the
Clearinghouse (i) a list accurately reflecting its records of record owners
owning a direct interest of 5% or more of the Large Investor and (ii) to the
Actual Knowledge of the Large Investor, the list provided in (i) above (expanded
at the time the representation is made, to the extent necessary, to reflect any
additional persons in (x) or (y) below) identifies (x) any record owners of 5
percent or more of such Large Investor and (y) any Upper-Tier 5% Investors (as
defined below) of such Large Investor.  In applying the foregoing, for any Large
Investor that is a mutual fund, relying upon the precise name of the account
registration for each record owner and for any Large Investor that is a
partnership, such ownership being measured using K-1 reporting criteria, and it
being understood that any flaw in the Large Investor’s records shall not
constitute a breach hereof.

 

·                  A representation that the Large Investor has provided the
Clearinghouse a list (the “Equity List”) accurately reflecting its records of
all equity interests in other persons directly held by the Large Investor
(except for any wholly-owned subsidiaries which do not own any direct or
indirect equity interests in any other person (other than any equity interest in
another such direct or indirect wholly-owned subsidiary)).

 

·                  A Large Investor’s ability to acquire New Propco Holdco
Equity (other than Blockerco warrants or equity acquired upon exercise of the
Blockerco warrants) would be conditioned upon verification by Ernst & Young LLP
or such other nationally recognized accounting or financial advisory or
consulting firm acceptable to Fidelity, OakTree, Serengeti, Debtors and
FG/Propco (the “Clearinghouse”) that, based solely on information received from
all the Large Investors and the Small Investors (as defined below), and assuming
such information is true, correct and complete, there is no evidence that
(i) the Large Investor owns, directly or indirectly, any interest in the stock
of Opco for purposes of Section 267 of the Code and (ii) any of the Upper-Tier
5% Investors of such Large Investor own, directly or indirectly (for purposes of
Section 267 of the Code, applying the limitations in Section 267(e)(3)(A) and
(B) of the Code), 5 percent or more in value of the stock of Blockerco (it being
understood that the Clearinghouse has no obligation to independently determine
the identities of Upper-Tier 5% Investors of such Large Investor).

 

·                  To the extent the Clearinghouse can verify item (i), but not
item (ii), the Large Investor would have the right (but not the obligation) to
invest if it provides the Clearinghouse any and all information that the
Clearinghouse may request (including representations from any Upper-Tier 5%
Investor), necessary for the Clearinghouse to verify that an Upper-Tier 5%
Investor will not be treated as an owner of both Opco and New Propco Holdco for
purposes of Section 267 of the Code.

 

23

--------------------------------------------------------------------------------


 

·                  To the extent the Clearinghouse determines that a Large
Investor owns an interest in the stock of Opco for purposes of Section 267 of
the Code (an “Overlapping Large Investor”) and that ownership percentage can be
determined based on the information in the possession of the Clearinghouse, the
Large Investor would be entitled to acquire New Propco Holdco Equity (without
the requirement of making the first representation set forth above) if the
Debtors and FG/Propco Lenders determine, in their sole discretion, that an
investment by such Overlapping Large Investor will not cause the same persons to
own more than 50 percent in the value of the stock of Opco and more than 50
percent of the capital interest or the profits interest in New Propco Holdco
within the meaning of Section 267 of the Code.  If there is more than one
Overlapping Large Investor (or another potential investor that creates an
overlap), the Debtors and FG/Propco Lenders may make such determination on an
individual basis using whatever criteria they deem reasonable (including,
without limitation, the percentage ownership of the Overlapping Large Investor
or other investor, the quality of the information used to determine such
percentage ownership, and the likelihood of such percentage ownership increasing
between the time of such determination and the Effective Date).

 

·                  Any Opco Unsecured Creditor or Mezzanine Creditor who would
directly own less than 5 percent in value of the stock of Blockerco (“Small
Investor”) would be required to provide the following:

 

·                  (i) A representation that such Small Investor does not own
directly 5 percent or more in value of the stock of Blockerco and, (ii) (A) a
list accurately reflecting its records of all equity interests in other persons
directly held by the Small Investor (except for any wholly-owned subsidiaries
which do not own any direct or indirect equity interests in any other person
(other than any equity interest in another such direct or indirect wholly-owned
subsidiary)) and a representation that, based on the Small Investor’s Actual
Knowledge, such list identifies any equity interests through which such Small
Investor could own stock of Blockerco (for purposes of Section 267 of the Code,
applying the limitations in Section 267(e)(3)(A) and (B) of the Code), or (B) a
representation that to the Actual Knowledge of the Small Investor, such Small
Investor does not own indirectly (for purposes of Section 267 of the Code,
applying the limitations in Section 267(e)(3)(A) and (B) of the Code) 5 percent
or more in value of the stock of Blockerco.

 

·                  A representation that the Small Investor has provided the
Clearinghouse (i) a list accurately reflecting its records of record owners
owning a direct interest of 5% or more of the Small Investor and (ii) to the
Actual Knowledge of the Small Investor, the list provided in (i) above (expanded
at the time the representation is made, to the extent necessary, to reflect any
additional persons in (x) or (y) below) identifies (x) any record owners of 5
percent or more of such Small Investor and (y) any Upper-Tier 5% Investors of
that Small Investor.  In applying the foregoing, for any Small Investor that is
a mutual fund, relying upon the precise name of the account registration for
each record owner and for any Small Investor that is a partnership, such
ownership is measured using K-1 reporting criteria and it being understood that
any flaw in the Small Investor’s records shall not constitute a breach hereof.

 

24

--------------------------------------------------------------------------------


 

·                  A Small Investor’s ability to acquire New Propco Holdco
Equity (other than Blockerco warrants or equity acquired upon exercise of the
Blockerco warrants) would be conditioned upon verification by the Clearinghouse
that, based solely on information received from all the Large Investors and the
Small Investors, and assuming such information is true, correct and complete,
there is no evidence that any of the Upper-Tier 5% Investors of such Small
Investor own, directly or indirectly (for purposes of Section 267 of the Code,
applying the limitations in Section 267(e)(3)(A) and (B) of the Code), 5 percent
or more in value of the stock of Blockerco (it being understood that the
Clearinghouse has no obligation to independently determine the identities of
Upper-Tier 5% Investors of such Small Investor).

 

·                  To the extent the Clearinghouse cannot so verify, the Small
Investor would have the right (but not the obligation) to invest if it provides
the Clearinghouse any and all information that the Clearinghouse may request
(including representations from any Upper-Tier 5% Investor), necessary for the
Clearinghouse to verify that an Upper-Tier 5% Investor will not be treated as an
owner of both Opco and New Propco Holdco for purposes of Section 267 of the
Code.

 

·                  To the extent the Clearinghouse determines that an Upper-Tier
5% Investor of a Small Investor owns an interest in the stock of Opco for
purposes of Section 267 of the Code (an “Overlapping Upper-Tier 5% Investor
of the Small Investor”) and that ownership percentage can be determined based on
the information in the possession of the Clearinghouse, the Upper-Tier 5%
Investor of the Small Investor would be entitled to acquire New Propco Holdco
Equity (without the requirement of making the first representation set forth
above) if the Debtors and FG/Propco Lenders determine, in their sole discretion,
that an investment by such Overlapping Upper-Tier 5% Investor of the Small
Investor will not cause the same persons to own more than 50 percent in the
value of the stock of Opco and more than 50 percent of the capital interest or
the profits interest in New Propco Holdco within the meaning of Section 267 of
the Code.  If there is more than one Overlapping Upper-Tier 5% Investor of the
Small Investor (or another potential investor that creates an overlap), the
Debtors and FG/Propco Lenders may make such determination on an individual basis
using whatever criteria they deem reasonable (including, without limitation, the
percentage ownership of the Overlapping Upper-Tier 5% Investor of the Small
Investor or other investor, the quality of the information used to determine
such percentage ownership, and the likelihood of such percentage ownership
increasing between the time of such determination and the Effective Date.)

 

·                  Any Large Investor’s or Small Investor’s ability to invest
may be conditioned on entering into a confidentiality and non-disclosure
agreement with the Clearinghouse, and executing a hold-harmless letter and, if
such Large Investor or Small Investor is a client of the Clearinghouse, a
conflict waiver provided by the Clearinghouse, all based on customary terms.

 

·                  A Large Investor or a Small Investor shall only be required
to provide the Clearinghouse the information set forth in this Exhibit A
(including, without limitation, the identity of any person or any investment) if
the Clearinghouse first agrees in form and substance reasonably satisfactory to
such Large Investor or Small Investor, to keep all such information
confidential.  Absent written consent

 

25

--------------------------------------------------------------------------------


 

from the relevant Large Investor or Small Investor, the Clearinghouse shall not
request information of or regarding (i) a person owning 5% or more of a Large
Investor or a Small Investor or (ii) an Upper-Tier 5% Investor of a Large
Investor or a Small Investor by contacting a person described in clause (i) or
clause (ii) of this sentence based on information supplied by the Large Investor
or Small Investor, but instead all requests for information of or regarding such
a person shall be submitted directly and solely to the relevant Large Investor
or Small Investor.

 

·                  For purposes of Exhibit A, (i) Actual Knowledge means actual
knowledge (without duty of inquiry, investigation or validation) of the
appropriate persons who would normally be responsible for maintaining such
information (it being understood that in the case of the Fidelity funds, such
person will be the person executing such definitive documents), and such persons
will be identified in the definitive documents and (ii) Upper-Tier 5% Investor
means a person owning an indirect beneficial interest of 5% or more of a Large
Investor or Small Investor as the case may be.

 

·                  The representations and information described above will be
required to be provided (i) in the case of a Blockerco Put Party, at the time of
its commitment and (ii) in the case of any other Large Investor or Small
Investor, at the time it elects to purchase equity in Blockerco.  All Large
Investors and Small Investors will be required to reaffirm such representations
and information as of the Effective Date.  To the extent the required
representations or verifications cannot be made on the Effective Date for
whatever reason, the parties shall enter into appropriate escrow or other
arrangements to permit funding pending confirmation of such information and if
such representations or verifications cannot be finalized for whatever reason,
the investment shall be rescinded and any funds shall be returned to such
Blockerco Put Party and such Blockerco Put Party shall have no liability as a
result thereof other than the return of any Put Premium in the case of a breach
of, or failure to make, a representation or verification to the extent such
return is required under “Pricing in Propco Rights Offering; Put Premium.”

 

26

--------------------------------------------------------------------------------